Exhibit 10.9

 

PROMISSORY NOTE

 

$1,000,000.00

  November 8, 2005

 

TAC Acquisition Corp.

8 Sound Shore Drive, Suite 255

Greenwich, Connecticut 06830

(Hereinafter referred to as “Borrower”)

 

Wachovia Bank, National Association

201 S. College Street, CP9, NC 1183

Charlotte, North Carolina 28288

(Hereinafter referred to as “Bank”)

 

BORROWER PROMISES TO PAY TO THE ORDER OF BANK, IN LAWFUL MONEY OF THE UNITED
STATES OF AMERICA, AT ITS OFFICE INDICATED ABOVE OR WHEREVER ELSE BANK MAY
SPECIFY, THE SUM OF ONE MILLION DOLLARS ($1,000,000.00) OR SUCH LESSER AMOUNT AS
MAY BE ADVANCED AND OUTSTANDING FROM TIME TO TIME, WITH INTEREST ON THE UNPAID
PRINCIPAL BALANCE AT THE RATE AND ON THE TERMS PROVIDED IN THIS PROMISSORY NOTE
(INCLUDING ALL RENEWALS, EXTENSIONS OR MODIFICATIONS HEREOF, THIS “NOTE”).

 

REVOLVING CREDIT FACILITY. Borrower may borrow, repay and reborrow (in any
minimum or multiple amount), and, upon the request of Borrower, Bank shall
advance and readvance (in no minimum or multiple amount) under this Note from
time to time until the maturity hereof (each an “Advance” and together the
“Advances”), so long as the total principal balance outstanding under this Note
at any one time does not exceed $1,000,000 (the “Committed Amount”). Bank’s
obligation to make Advances under this Note shall terminate upon the occurrence
of a Default. Each request for an Advance must be in writing in the form of
Exhibit A attached hereto and received by Bank not later than 3:00 P.M. Eastern
time on the proposed date of such Advance, in which case Bank shall make such
Advance available to Borrower not later than 4:00 P.M. Eastern time. As of the
date of each proposed Advance, Borrower shall be deemed to represent that each
representation made in this Note is true as of such date.

 

INTEREST RATE. Interest shall accrue on the outstanding principal balance of
this Note from the date hereof at the LIBOR Market Index Rate plus 1.50%, as
that rate may change from day to day in accordance with changes in the LIBOR
Market Index Rate (“Interest Rate”). “LIBOR Market Index Rate”, for any day,
means the rate for 1 month U.S. dollar deposits as reported on Telerate page
3750 as of 11:00 A.M., London time, on such day, or if such day is not a London
business day, then the immediately preceding London business day (or if not so
reported, then as determined by Bank from another recognized source or interbank
quotation).

 

DEFAULT RATE. In addition to all other rights contained in this Note, at any
time that a Default is in existence, all outstanding Obligations between
Borrower and Bank or its affiliates, shall bear interest at the Interest Rate
plus 2% (“Default Rate”). The Default Rate shall also apply from acceleration
until the Obligations or any judgment thereon is paid in full.



--------------------------------------------------------------------------------

FEES. Borrower shall pay to Bank an upfront fee of $15,000.00 on the date
hereof. In addition, Borrower shall pay to Bank a fee (the “Unused Fee”) of
0.50% on the actual daily amount by which the Committed Amount exceeds the
aggregate principal amount of the Advances outstanding under this Note. The
Unused Fee shall accrue at all times until the expiration or termination of the
Bank’s obligation to make Advances hereunder, commencing on the date hereof, and
shall be due and payable quarterly in arrears on the last business day of each
March, June, September and December.

 

INTEREST AND FEE(S) COMPUTATION (ACTUAL/360). Interest on the Advances and the
Unused Fee shall be computed on the basis of a 360-day year for the actual
number of days in the applicable period (“Actual/360 Computation”). The
Actual/360 Computation determines the annual effective interest yield by taking
the stated (nominal) rate for a year’s period and then dividing said rate by 360
to determine the daily periodic rate to be applied for each day in the
applicable period. Application of the Actual/360 Computation produces an
annualized effective rate exceeding the nominal rate.

 

REPAYMENT TERMS. The principal and interest on this Note shall be due and
payable on the earlier of (i) January 1, 2007 and (ii) the date that any amounts
on deposit in the Trust Account are withdrawn for any purpose.

 

APPLICATION OF PAYMENTS. Monies received by Bank from any source for application
toward payment of the Obligations shall be applied to accrued interest and then
to principal. If a Default occurs, monies may be applied to the Obligations in
any manner or order deemed appropriate by Bank.

 

If any payment received by Bank under this Note is rescinded, avoided or for any
reason returned by Bank because of any adverse claim or threatened action, the
returned payment shall remain payable as an obligation of all persons liable
under this Note as though such payment had not been made.

 

DEFINITIONS. As used in this Note, (i) the term “Obligations” refers to any and
all indebtedness and other payment obligations of Borrower under this Note and
(ii) the term “Trust Account” refers to the escrow account established by
Borrower with The Bank of New York in connection with the consummation of its
initial public offering and into which a certain amount of the net proceeds of
such initial public offering was deposited. All other capitalized terms that are
used but not otherwise defined in this Note shall have the definitions provided
in the Uniform Commercial Code as in effect in the State of New York.

 

ATTORNEYS’ FEES AND OTHER COLLECTION COSTS. Borrower shall pay all of Bank’s
reasonable expenses actually incurred to enforce or collect any of the
Obligations including, without limitation, reasonable arbitration, paralegals’,
attorneys’ and experts’ fees and expenses, whether incurred without the
commencement of a suit, in any trial, arbitration, or administrative proceeding,
or in any appellate or bankruptcy proceeding.



--------------------------------------------------------------------------------

USURY. If at any time the effective interest rate under this Note would, but for
this paragraph, exceed the maximum lawful rate, the effective interest rate
under this Note shall be the maximum lawful rate, and any amount received by
Bank in excess of such rate shall be applied to principal and then to fees and
expenses, or, if no such amounts are owing, returned to Borrower.

 

DEFAULT. If any of the following occurs, a default (“Default”) under this Note
shall exist: Nonpayment; Nonperformance. (i) The failure of Borrower to make
timely payment of the Obligations under this Note (subject to a three day cure
period in the case of any Obligations not constituting principal or interest),
(ii) the failure of Borrower to perform or observe any term, covenant or
agreement contained in the paragraph below under the caption “Additional
Covenants – Limitations on Liabilities, Liens, Business Activities and Negative
Pledges” or (iii) the failure of Borrower to perform or observe any other term,
covenant or agreement contained in this Note (not specified in clause (i) or
(ii) above) for a period of 30 days after the earlier of (x) knowledge thereof
by Borrower and (y) notice thereof being given to Borrower by Bank. False
Warranty. A warranty or representation made or deemed made in this Note or
furnished Bank in connection with any advance evidenced by this Note proves
materially false, or if of a continuing nature, becomes materially false. Cross
Default. Any default in payment or performance of any obligation under any other
loans, contracts or agreements of Borrower, in each case requiring the payment
by Borrower of $50,000 or more during any period of 12 months or less or, in the
case of indebtedness, having a principal amount of $50,000 or more. Cessation;
Bankruptcy. The dissolution of Borrower, termination of existence of Borrower or
the merger or consolidation of Borrower with any other person, or the
appointment of a receiver for, the assignment for the benefit of creditors of,
or the commencement of any bankruptcy or insolvency proceeding by or against,
Borrower (subject, in the case of an involuntary bankruptcy proceeding, to a 60
day cure period to discharge such involuntary bankruptcy proceeding).

 

REMEDIES UPON DEFAULT. If a Default occurs under this Note, Bank may at any time
thereafter, take the following actions: Bank Lien. Foreclose its security
interest or lien against Borrower’s accounts without notice. Acceleration Upon
Default. Accelerate the maturity of the Obligations, whereupon the Obligations
shall be immediately due and payable; provided, however, if the Default is based
upon a bankruptcy or insolvency proceeding commenced by or against Borrower, all
Obligations shall automatically and immediately be due and payable. Cumulative.
Exercise any rights and remedies as provided under this Note, or as provided by
law or equity.

 

FINANCIAL AND OTHER INFORMATION. Borrower shall deliver to Bank (i) within 90
days after the end of each fiscal year of Borrower, Borrower’s 10K filing for
such fiscal year, (ii) within 60 days after the end of each fiscal quarter of
Borrower, Borrower’s 10Q filing for such fiscal quarter, (iii) promptly after
the same are available, copies of all other reports and registration statements
which Borrower may file or be required to file with the Securities and Exchange
Commission under Section 13 or 15(d) of the Securities Exchange Act of 1934, and
(iv) promptly after request by Bank, such other information as Bank may
reasonably request from time to time. Borrower represents and warrants that all
information delivered to Bank in accordance with this paragraph shall be true,
complete, and accurate in all material respects. Concurrently with the delivery
of Borrower’s 10K and 10Q filings, Borrower shall deliver to



--------------------------------------------------------------------------------

Bank a duly completed compliance certificate in the form of Exhibit B attached
hereto signed by the chief financial officer or president of Borrower.

 

ADDITIONAL COVENANTS. Borrower agrees to the following provisions from the date
hereof until final payment in full of the Obligations and expiration or
termination of the Bank’s obligation to make Advances hereunder, unless Bank
shall otherwise consent in writing: Maintenance of Business and Assets. Borrower
shall preserve and keep in full force and effect its existence, material rights,
material franchises and authority. Borrower shall not sell, transfer, lease,
invest (other than cash equivalent investments in the form of debt obligations
guaranteed by the United States or any State thereof and commercial paper
maturing within 270 days that has been given the highest rating by Standard &
Poor’s Corporation and Moody’s Investors Service) or otherwise dispose of all or
any part of its property or assets other than in connection with a Business
Combination and worn-out, obsolete, damaged or surplus property. Limitations on
Liabilities, Liens, Business Activities and Negative Pledges. Borrower shall not
(i) have any liabilities other than the liabilities under this Note, tax
liabilities incurred in the ordinary course of business, expenses associated
with evaluating and/or consummating the a Business Combination and corporate,
administrative, legal, accounting and operating expenses (including those
expenses related to the establishment and maintenance of the Trust Account)
incurred in the ordinary course of business, (ii) have any lien (other than in
favor of Bank, a bankers lien in favor of The Bank of New York in connection
with the Trust Account, judgment liens in existence for less than 45 days which
are either fully covered by insurance or as to which execution has been stayed
and liens for taxes not at the time delinquent or being diligently contested in
good faith by appropriate proceedings and for which adequate reserves in
accordance with generally accepted accounting principles shall have been set
aside on its books) on any of its property or assets, engage in any business
activities prior to consummation of a Business Combination other than entering
into this Note, maintaining amounts on deposit in the Trust Account, activities
relating to the evaluation of, and negotiation of the terms for, a Business
Combination, and activities incidental or related to any of the foregoing, or
(iii) enter into any agreement that encumbers or restricts the ability of
Borrower to pledge any of its property or assets to Bank. Compliance with Laws.
Borrower will comply in all respects with all material federal, state and local
laws, rules and regulations applicable to its properties, operations, business,
and finances to the extent that the failure to be in compliance could reasonably
be expected to have a material adverse effect on the financial condition,
business or prospects of Borrower.

 

WAIVERS AND AMENDMENTS. No waivers, amendments or modifications of this Note
shall be valid unless in writing and signed by an officer of Bank. No waiver by
Bank of any Default shall operate as a waiver of any other Default or the same
Default on a future occasion. Neither the failure nor any delay on the part of
Bank in exercising any right, power, or remedy under this Note shall operate as
a waiver thereof, nor shall a single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy.

 

Except to the extent otherwise provided herein or prohibited by law, the
Borrower waives presentment, protest, notice of dishonor, demand for payment,
notice of intention to accelerate maturity, notice of acceleration of maturity,
notice of sale and all other notices of any kind.



--------------------------------------------------------------------------------

MISCELLANEOUS PROVISIONS. Assignment. This Note shall inure to the benefit of
and be binding upon the parties and their respective successors and assigns.
Bank’s interests in and rights under this Note are freely assignable, in whole
or in part, by Bank. In addition, nothing in this Note shall prohibit Bank from
pledging or assigning this Note or any interest therein to any Federal Reserve
Bank. Borrower shall not assign its rights and interest hereunder without the
prior written consent of Bank, and any attempt by Borrower to assign without
Bank’s prior written consent is null and void. Any assignment shall not release
Borrower from the Obligations. Organization; Powers. Borrower represents that
Borrower (i) is a corporation, duly organized, validly existing and in good
standing under the laws of the State of Delaware, and is authorized to do
business in each other jurisdiction wherein its ownership of property or conduct
of business legally requires such organization; (ii) has the power and authority
to own its properties and assets and to carry on its business as now being
conducted and as now contemplated; and (iii) has the power and authority to
execute, deliver and perform, and by all necessary action has authorized the
execution, delivery and performance of, all of its obligations under this Note.
Compliance with Laws. Borrower represents that Borrower is in compliance in all
respects with all federal, state and local laws, rules and regulations
applicable to its properties, operations, business and finances, except when the
failure to be in compliance could not reasonably be expected to have a material
adverse effect on the financial condition, business or prospects of Borrower.
Borrower is not a Sanctioned Person nor does it have any of its assets in a
Sanctioned Country nor does it do business in or with, or derive any of its
operating income from investments in or transactions with, Sanctioned Persons or
Sanctioned Countries in violation of economic sanctions administered by OFAC.
The proceeds from the Advances will not be used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Country. “OFAC” means the U.S. Department of the
Treasury’s Office of Foreign Assets Control. “Sanctioned Country” means a
country subject to a sanctions program identified on the list maintained by OFAC
and available at http://www.treas.gov/offices/enforcement/ofac/sanctions/, or as
otherwise published from time to time. “Sanctioned Person” means (i) a person
named on the list of Specially Designated Nationals or Blocked Persons
maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/, or as otherwise published
from time to time, or (ii)(A) an agency of the government of a Sanctioned
Country, (B) an organization controlled by a Sanctioned Country, or (C) a person
resident in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC. Applicable Law; Conflict Between Documents. This Note
shall be governed by and construed under the laws of the State of New York.
Borrower’s Accounts. Except as prohibited by law, Borrower grants Bank a
security interest in all of Borrower’s accounts with Bank and any of its
affiliates. Jurisdiction. Borrower irrevocably agrees to non-exclusive personal
jurisdiction in the State of New York. Severability. If any provision of this
Note shall be prohibited or invalid under applicable law, such provision shall
be ineffective but only to the extent of such prohibition or invalidity, without
invalidating the remainder of such provision or the remaining provisions of this
Note or other such document. Notices. Any notices to Borrower shall be
sufficiently given, if in writing and mailed or delivered to the Borrower’s
address shown above or such other address as provided hereunder, and to Bank, if
in writing and mailed or delivered to Wachovia Bank, National Association, 201
S. College Street, CP9, NC 1183, Charlotte, North Carolina 28288, Attention:
Shasta Coulter, Fax: (704) 715-0091, E-mail: LaShasta.Coulter. wachovia.com,
with a copy to Wachovia Bank, National Association, 1 South Broad Street,
PA4819, Philadelphia,



--------------------------------------------------------------------------------

Pennsylvania 19107, Attention: Joan Anderson, Fax: (267) 321-7101, E-mail:
Joan.Anderson. wachovia.com, or such other address as Bank may specify in
writing from time to time. Notices to Bank must include the mail code. In the
event that Borrower changes Borrower’s address at any time prior to the date the
Obligations are paid in full and the Bank’s obligation to make Advances
hereunder shall have expired or terminated, Borrower agrees to promptly give
written notice of said change of address by registered or certified mail, return
receipt requested, all charges prepaid. Plural; Captions. All references in this
Note to Borrower, person, document or other nouns of reference mean both the
singular and plural form, as the case may be, and the term “person” shall mean
any individual, person or entity. The captions contained in this Note are
inserted for convenience only and shall not affect the meaning or interpretation
hereof. Posting of Payments. All payments received during normal banking hours
after 2:00 P.M. local time at the office of Bank first shown above shall be
deemed received at the opening of the next banking day. Fees and Taxes. Borrower
shall promptly pay all documentary, intangible recordation and/or similar taxes
on this transaction whether assessed at closing or arising from time to time.

 

LIMITATION ON LIABILITY; WAIVER OF PUNITIVE DAMAGES. BORROWER AND BANK AGREE
THAT IN ANY JUDICIAL, MEDIATION OR ARBITRATION PROCEEDING OR ANY CLAIM OR
CONTROVERSY BETWEEN THEM THAT MAY ARISE OUT OF OR BE IN ANY WAY CONNECTED WITH
THIS NOTE OR ANY OTHER AGREEMENT OR DOCUMENT BETWEEN THEM OR THE OBLIGATIONS
EVIDENCED HEREBY OR RELATED HERETO, IN NO EVENT SHALL ANY PARTY HAVE A REMEDY
OF, OR BE LIABLE TO THE OTHER FOR, (1) INDIRECT, SPECIAL OR CONSEQUENTIAL
DAMAGES OR (2) PUNITIVE OR EXEMPLARY DAMAGES. BORROWER AND BANK EACH HEREBY
EXPRESSLY WAIVES ANY RIGHT OR CLAIM TO PUNITIVE OR EXEMPLARY DAMAGES THEY MAY
HAVE OR WHICH MAY ARISE IN THE FUTURE IN CONNECTION WITH ANY SUCH PROCEEDING,
CLAIM OR CONTROVERSY, WHETHER THE SAME IS RESOLVED BY ARBITRATION, MEDIATION,
JUDICIALLY OR OTHERWISE. Patriot Act Notice. To help fight the funding of
terrorism and money laundering activities, Federal law requires all financial
institutions to obtain, verify, and record information that identifies each
person who opens an account. For purposes of this section, account shall be
understood to include loan accounts. FINAL AGREEMENT. This represents the final
agreement between the parties and may not be contradicted by evidence of prior,
contemporaneous or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.

 

WAIVER OF JURY TRIAL. BANK AND BORROWER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH,
THIS NOTE.

 

FORUM SELECTION AND CONSENT TO JURISDICTION. ANY LITIGATION BASED HEREON, OR
ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS NOTE MAY BE BROUGHT AND
MAINTAINED IN THE COURTS OF THE STATE OF NEW YORK OR IN THE UNITED STATES
DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK. BORROWER AND BANK HEREBY
EXPRESSLY AND



--------------------------------------------------------------------------------

IRREVOCABLY SUBMIT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK
AND OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK
FOR THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE AND IRREVOCABLY AGREE
TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION WITH SUCH LITIGATION.

 

Confidentiality. Bank agrees to keep confidential the Information (as defined
below), except that Bank shall be permitted to disclose Information (a) to its
officers, directors, employees, agents, partners, advisors and representatives
as they need to know such Information, (b) to the extent requested by any
regulatory authority, (c) to the extent otherwise required by applicable laws or
by any subpoena or similar legal process, (d) in connection with the exercise of
any remedies hereunder or in any suit, action or proceeding relating to the
enforcement of its rights hereunder or under any other Loan Document, (e) to any
bank or financial institution or other entity to which Bank has pledged or
assigned, in whole or in part, this Note or any interest therein or (f) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this provision or (ii) becomes available to Bank on a
nonconfidential basis from a source other than Borrower. For purposes of this
Section, “Information” means all information that is received from Borrower
relating to Borrower or its business other than any such information that was
available to Bank on a nonconfidential basis prior to its disclosure thereto by
Borrower. Bank shall be considered to have complied with its obligations under
this Section if it exercises the same degree of care to maintain the
confidentiality of the Information as such Person would accord its own
confidential information.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower, on the day and year first above written, has
caused this Note to be executed under seal.

 

TAC ACQUISITION CORP. By:  

/s/ Saul Rosenthal

   

Saul Rosenthal

President

 

 

Acknowledged and agreed as of the date first above written:

 

WACHOVIA BANK, NATIONAL ASSOCIATION By:  

/s/ Joan Anderson

   

Joan Anderson

Director